Case 1:20-cv-02703-RBW Document 2 Filed 09/18/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOSEPH A. STALLARD,

filaaony, Case: 1:20-cv-02703 JURY DEMAND
Assigned To : Walton, Reggie B.
¥ Assign. Date : 9/18/2020

Description: Pro Se Gen. Civ. (F-DECK)
GOLDMAN SACHS GROUP, INC., et al.,

Defendants.

 

 

MOTION FOR CM/ECF USER NAME AND PASSWORD

Under Local Civil Rule 5.4(b)(2), Plaintiff Joseph A. Stallard (pro se) moves this Court
for leave to obtain a CM/ECF user name and password for electronic filing for the above
captioned case. In support of this motion, Plaintiff Stallard submits the following certification.

I, Joseph A. Stallard, certify as follows:

1. I have a desktop computer with high speed cable internet access. I confirm the
capacity to file documents and receive filings electronically on a regular basis.

Ds I certify that I have successfully completed the entire Clerk’s Office on-line

tutorial.

I certify under penalty of perjury that the foregoing is true and correct. Executed on

704 6, LTS

Joseph A. Stallard

13450 Farmcrest Ct. Apt 636
Herndon, VA 20171

(703) 310-7049

September 18, 2020.
